Citation Nr: 1730966	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-23 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for bilateral sciatica.

4.  Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in September 2016, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2016 remand directed that the Veteran's complete service treatment records and service personnel records be obtained from any appropriate source and associated with the claims file.  It was also directed that if necessary, the Veteran's paper claims file should be recalled and reviewed in order to confirm that service records were not inadvertently overlooked when the file was transferred to its current electronic format.  The Board noted that no service records were in the claims file, and that a previous request to NPRC in September 2010 for the Veteran's complete medical/dental records was met with an October 2010 response stating that all available requested records were mailed.  The Board also indicated that an August 2011 rating decision reflected that the evidence of record at that time included service records dated from August 1950 to August 1954.  

In September 2016, the RO requested the Veteran's complete medical/dental records and personnel file from the National Personnel Records (NPRC) via the Personnel Information Exchange System (PIES).  The NPRC responded that in February 2017, all available requested records were sent for upload into the Veteran's electronic claims file.  Service personnel records were added to the claims file in February 2017, along with service treatment records, which consisted of a one-page abstract of service.  There is no indication that any other sources were contacted and no indication that the Veteran's paper claims file was recalled.  

A review of the Veteran's claims file reveals that in addition to the August 2011 rating decision which reflected that the evidence of record at that time included service records dated from August 1950 to August 1954, an October 2013 rating decision specifically discussed the Veteran's service treatment records from August 1950 to August 1954, including the enlistment examination and separation examination, and records which showed a history of a broken back at age 5 which required wearing a brace for 6 months.  As indicated in the September 2016 remand, such records are important to the Veteran's claims for service connection, as the earliest medical records date from the mid 1970's, more than 20 years after the Veteran separated from active military service.  As it is evident from the October 2013 rating decision that there are more service treatment records other than the abstract of service received in February 2017, the matters must be remanded for the AOJ to attempt to locate the Veteran's paper claims folder and ensure that all service treatment records are associated with the Veteran's electronic claims file.

Finally, the record reflects that the Veteran receives VA treatment.  The most recent VA treatment records are from June 2016.  Therefore, any updated VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make all necessary attempts, not previously made, to locate and associate with the claims file any of the Veteran's service treatment records.  As the original claims file was sent to a scanning vendor for the creation of an electronic record, the AOJ must locate the whereabouts of the Veteran's paper claims file, if available, and rescan, or request a rescan, of all service treatment records, if they are located in the paper file.  

All attempts to secure these records should be documented in the claims file.  A formal finding regarding unavailability of any missing documents should be issued if necessary, and the Veteran and his representative notified of such.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records from June 2016 to the present.

3.  After completing the above actions, as well as any other development that may be warranted (to include providing the Veteran with examinations if a duty to conduct such development is triggered), readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




